JONES, Circuit Judge,
concurring and dissenting.
I concur in parts II.B & D of the majority opinion, and I concur in the result reached in part II.A. I write separately, however, to explain my differing rationale for that result and to dissent from part II.C.
I
The majority correctly notes that the district court found the true reason for Fleming’s discharge from employment was Ayers’ desire to avoid high future medical costs for her child. Discrimination based on health insurance payments for an employee’s dependent children does not become discrimination “ ‘on the basis of sex’ ” or “on the basis of pregnancy, childbirth, or related medical conditions,” 42 U.S.C. § 2000e(k), merely because the employee in question gave birth to the child. The claim is more properly cognizable under ERISA.
I feel the majority goes too far, however, in stating that “[i]t seems to us obvious that the reference in the Act to ‘women affected by ... related medical conditions’ refers to the related medical conditions of the pregnant women, not conditions of the resulting offspring.” Supra p. 996. This dictum is in direct conflict with International Union, UAW v. Johnson Controls, Inc., — U.S. -, 111 S.Ct. 1196, 113 L.Ed.2d 158 (1991).
In Johnson Controls, the Supreme Court struck down the defendant’s policy of excluding all fertile women from its lead bat*1001tery plant based upon an alleged concern for their future children. Id. 111 S.Ct. at 1199. Among its justifications for the plan was the employer’s concern for potential tort liability if the women working in the plant bore handicapped children. Id. at 1208. The Court responded, in part, as follows:
[T]he spectre of an award of damages reflects a fear that hiring fertile women will cost more. The extra cost of employing members of one sex, however, does not provide an affirmative Title VII defense for a discriminatory refusal to hire members of that gender. Indeed, in passing the PDA, Congress considered at length the considerable cost of providing equal treatment of pregnancy and related conditions, but made the ‘decision to forbid special treatment of pregnancy despite the social costs associated therewith.’
Id. at 1209 (citations omitted).
It hardly requires a stretch to reach the conclusion that if employers cannot exclude a woman from employment based upon fear of the costs of tort liability with respect to her offspring, they also cannot exclude based upon the provision of health benefits for those offspring. Thus, in an appropriate case, the PDA clearly prohibits discrimination based upon not only the medical condition of the woman but also that of her child, and the majority’s statement to the contrary is erroneous.
II
After affirming that Ayers did in fact discriminate against Fleming in violation of ERISA, the majority also affirms the district court in limiting back pay to the period before May 1985 and in denying reinstatement. I respectfully dissent.
It is well settled that victims of discrimination are presumptively entitled to reinstatement. Franks v. Bowman Transp. Co., 424 U.S. 747, 770-780, 96 S.Ct. 1251, 1267-1272, 47 L.Ed.2d 444 (1976) (reversing the district court’s denial of reinstatement relief and ordering hiring with seniority credit to class members found to be victims of racial discrimination under Title VII); Shore v. Federal Express Corp., 777 F.2d 1155, 1159 (6th Cir.1985) (“successful Title VII claimants are ... presumptively entitled to reinstatement”). In Albemarle Paper Co. v. Moody, 422 U.S. 405, 95 S.Ct. 2362, 45 L.Ed.2d 280 (1975), the Court recognized that district courts have wide discretion to fashion “the most complete relief possible” for discrimination. Id. at 421, 95 S.Ct. at 2373. The Court also noted, however, that this discretion is not “shielded from thorough appellate review” and must be “guided by sound legal principles.” Id. at 416, 95 S.Ct. at 2371. This circuit has unequivocally determined that absent exceptional circumstances, reinstatement should be granted. In re Lewis, 845 F.2d 624, 630 (6th Cir.1988).
In the instant case, the district court denied reinstatement because it found that Fleming voluntarily quit her position at Maplewood Nursing Home in May 1985 and that she would have quit her position even if she had been working at Brownsville. J.A. at 72. The court found her reason for quitting to be “her mental and physical condition resulting from the stress and tension of the new baby.” Id. Fleming contends that she quit because the thirty-one mile commute from Brownsville (where she lived) to Jackson (the location of the Maple-wood Nursing Home) forced her to be too far away from her sick baby. She contends that had she received the job at Brownsville, she would not have had to quit because the job would have been located in her home town.
This dispute seems to be one of fact, and I ordinarily would not suggest disturbing the district court’s finding. In this case, however, the district court’s rationale for denying full back pay and reinstatement seems to me problematic. After concluding that Fleming would have quit even if she had been employed at Brownsville, the court goes on to state that “[pjlaintiff had someone else who helped to support her in 1986, and she had another child in 1987. Clearly, plaintiff was not interested in working full-time from May 1985 until May 1988, at which time she obtained other full-time employment.” Id. at 72-73.
*1002That conclusion seems to me problematic because it is based upon two stereotypical presuppositions that the PDA was designed to alleviate. First, the court assumes that women would not work if they could find other means of support. Second, the court assumes that Fleming’s decision to have another baby is somehow fundamentally inconsistent with a desire to work full time. The facts that Fleming sought to work full time at Brownsville after the birth of her first child and that she later obtained full-time work at Maplewood suggest that Fleming would have worked full time despite her having another baby. Further, the court’s attribution of a desire not to work to the decision to have a child is precisely the sort of presumption that employers are prohibited from making with respect to women’s decisions regarding pregnancy and childbirth. Therefore, it seems to me that the district court’s rationale is at best a highly questionable if not wholly impermissible ground on which to refuse Fleming the legitimate remedies of reinstatement and full back pay.1 Thus, I would reverse on this issue, reaching the conclusion that the district court’s finding here was clearly erroneous.

. It appears from Fleming’s brief that she seeks only reinstatement and does not challenge the court’s decision with respect to back pay.